Citation Nr: 0822293	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  03-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) Benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 determination of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
that determination, the RO denied the appellant eligibility 
for entitlement to VA benefits because her husband, who died 
in March 1987, did not have requisite service with the United 
States Armed Forces.  The appellant disagreed with the RO 
determination, and in a decision dated in July 2005, the 
Board denied basic eligibility for VA benefits.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an order dated in 
January 2007, the Court vacated the July 2005 Board decision 
and remanded the matter to the Board for further proceedings 
consistent with its order.  In July 2007, the Board granted a 
motion to advance the appellant's appeal on the Board's 
docket.  In August 2007, the Board remanded the case for 
additional development, and it is now before the Board for 
further appellate consideration.  



FINDING OF FACT

The service department, via the National Personnel Records 
Center, has certified that the appellant's deceased husband 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  



CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits 
based on qualifying service by the appellant's deceased 
husband have not been met.  38 U.S.C.A. §§ 101, 107 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 
Fed. Reg. 23353 (Apr. 30, 2008).  

Notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

In this case, in a letter dated in March 2003, the RO 
notified the appellant that basic eligibility for VA benefits 
may be established only upon verification of valid military 
service by the National Personnel Records Center (NPRC) and 
that NPRC had informed the RO that it found no evidence that 
her deceased husband served as a member of the Commonwealth 
Army of the Philippines, including the recognized guerillas, 
in the service of the Armed Forces of the United States.  The 
RO explained that decisions concerning verification of 
military service are the responsibility of NPRC and under the 
provisions of law, 38 C.F.R. § 3.203, such decisions are 
binding on VA, which has no authority to change or amend the 
findings.  

The Board acknowledges that the RO did not provide the 
appellant with notice of the evidence needed to substantiate 
a claim for dependency and indemnity compensation, death 
pension, or accrued benefits.  It was error to fail to 
provide such notice, but the RO did provide notice pertaining 
to the crucial matter of qualifying service for the 
appellant's deceased husband, without proof of which, the 
claims fail as a matter of law.  As will be explained, 
veteran status for the appellant's deceased husband has not 
been established, thereby rendering moot the need for notice 
pertaining the appellant's underlying claims.  Thus, although 
failure in notice as to those matters is error, it is 
harmless error, and the Board may proceed with consideration 
of the appeal.  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The RO notice was provided to the appellant in March 2003 at 
the same time it notified the appellant of the denial of her 
claim.  Subsequently, the VA Appeals Management Center (AMC) 
readjudicated the appellant's basic eligibility for VA 
benefits and issued a supplemental statement of the case 
(SSOC) in April 2008.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a SSOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, there is no indication of the 
existence any relevant records that VA has failed to obtain.  
The record shows VA has made multiple requests to the service 
department via NPRC seeking certification of service for the 
appellant's deceased husband, including its most recent 
request in September 2007.  The appellant has submitted 
evidence that she asserts supports her contention that her 
deceased husband had active military service during World War 
II, and in statements received in July 2007 she said she had 
nothing further to submit other than a photograph of herself.  
Because it has not been established that the appellant's 
deceased husband had the required military service to 
establish her legal entitlement VA benefits and because there 
is no pertinent information to dispute the service department 
finding that that the appellant's deceased husband did not 
have requisite service, further development, would serve no 
useful purpose.  See 38 C.F.R. § 3.159.  

Background

The appellant is seeking VA benefits based on her deceased 
husband's service during World War II, and she cannot be 
found eligible for VA benefits unless it can be determined 
that her husband had qualifying service. 

As noted by the Court in its January 2007 Order and repeated 
by the Board in its August 2007 remand, "[i]n order to 
qualify for VA benefits, a claimant must demonstrate that he, 
she, or the party upon whose service the claimant predicates 
the claim was a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 
450, 452 (1994).  A "veteran" is a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Service in the active military, naval, or air service 
includes service in the United States Armed Forces or, for 
certain purposes, service in the organized military forces 
(including organized guerilla forces) of the Government of 
the Commonwealth of the Philippines in the service of United 
States Armed Forces.  See 38 C.F.R. §§ 3.6, 3.7(p), 3.40, 
3.41 (2007).  

To establish qualifying service for entitlement to benefits, 
VA may accept evidence of service, "such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or an 
original Certificate of Discharge," issued by the service 
department.  38 C.F.R. § 3.203.  Absent evidence of 
qualifying service, VA "shall request verification of 
service from the service department."  38 C.F.R. § 3.203(c).  
The service department findings on qualifying service "are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

The appellant's husband died in March 1987, and there is no 
evidence on file that he was ever awarded any VA benefit 
during his lifetime.  The appellant filed a claim for VA 
burial benefits after the death, and the RO subsequently 
sought certification of service from the United States 
Service Department, and in that Request for Information, VA 
Form 70-3101, listed the veteran's date of birth as having 
been in April 1923, service dates as September 1941 to 
July 1945, and his last grade, rate or rank and organization 
as "Sgt. Inf. Combat Co. Hq. Bn. 101st Inf."  In 
February 1988, the United States Service Department certified 
that the appellant's deceased husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

Thereafter, in June 1988, the appellant submitted an 
April 1988 certification from the Philippine Department of 
National Defense, which indicated that the appellant's 
deceased husband was born on a date in April 1918, and served 
with the U.S. Armed Forces in the Far East (USAFFE) as a 
sergeant in the "Combat Co. Hq. Bn. 101st Inf."  The RO 
submitted a duplicate of its earlier VA Form 70-3101 to the 
United States Service Department, and in June 1988 received 
the reply from the service department that a prior negative 
report had been furnished in February 1988 and no change was 
warranted.  

In February 2003, the RO received the appellant's claim from 
which this appeal arises.  She filed her claim seeking VA 
death benefits, along with a PA AGO Form 23, Affidavit for 
Philippine Army Personnel, dated in February 1946, in which 
her deceased husband reported his birth on a date in April 
1918-the same date as reflected on the April 1988 
certification from the Philippine Department of National 
Defense.  He indicated that he was inducted in USAFFE in 
May 1941 with service in "Combat Co. Hq. Bn. 101 Inf." from 
May 1941 to May 1942, surrendered in May 1942, was a prisoner 
of war until his escape later in May 1942, was sick with 
malaria from May 1942 through September 1942, and was in the 
guerillas as sergeant in "Combat Co. 109th Inf." from 
October 1942.  He indicated that that unit attached to the 
8th Army in April 1944 and that he continued with the unit 
until processing in July 1945.  

In September 2007, the AMC contacted the service department 
via NPRC and forwarded a copy of the PA AGO Form 23 received 
in February 2003 and pointed out that it indicated a 
different birth date (the April 1918 date rather than 
April 1923) for the appellant's deceased husband and 
indicated that he served in units of the Philippine Army in 
addition to the one specified in prior VA service 
verification requests that were made in 1988.  The AMC 
requested that NPRC consider this additional information and 
provide verification of service for the appellant's deceased 
husband, if possible.  In its response in January 2008, NPRC 
stated that although there was a Form 23 for the appellant's 
deceased husband at NPRC, the allegations on that form must 
be proven by the official archives and that its official 
archives failed to establish service for the appellant's 
deceased husband.  NPRC said that in order to establish 
service, his name must appear in NPRC archives and his claims 
folder must contain information compatible with the archives.  
NPRC explained that the date of birth is irrelevant in the 
sense that it allows some discrepancy of birthdates and 
allows some leeway due to past problems with record keeping 
during the World War II era.  

Laws and regulations

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active 
military service includes active duty, meaning full-time duty 
in the United States Armed Forces.  38 C.F.R. § 3.6.  "Armed 
Forces" means the Unites States Army, Navy, Marine Corps, 
Air Force or Coast Guard, and includes Reserve components.  
38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by Chapter 11, 
Title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40.  The specified benefits do not include 
nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code. 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The Court has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. 
Gober, 10 Vet. App. 340 (1997).

Analysis

In this case, the appellant did not submit a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in accordance with 
38 C.F.R. § 3.203(a)(1).  

Rather, she has submitted documents prepared by Philippine 
Government agencies.  She submitted a record of the Republic 
of the Philippines, Department of National Defense, dated in 
April 1988, certifying her deceased husband had military 
service from May 1941 with no record of his separation or 
discharge date.  The purpose of this document was for "USVA 
reference only."  In addition, she has submitted a January 
1975 certification, also from the Philippine Department of 
National Defense, indicating her deceased husband had service 
from September 1941 with no record of separation or 
discharge.  Also submitted was a copy of the Form 23, 
Affidavit for Philippine Army Personnel, in which it was 
stated that the appellant's deceased husband had military 
service with various units from 1941 through 1945.  Other 
records she submitted indicate her deceased husband had been 
paid certain amounts of money owed attributable to military 
service.  The appellant also submitted two affidavits sworn 
in April 2003 from two purported fellow service members who 
stated they had personal knowledge that the appellant's 
deceased husband had qualifying service with the United 
States Armed Forces. The appellant herself provided a 
detailed statement of her recollection what her deceased 
husband told her about his military service from 1941 until 
1946.  

Because the appellant has never submitted any evidence issued 
by a United States Service Department in accordance with 
38 C.F.R. § 3.203, the Board is bound in this case to follow 
the January 2008 letter from the United States Service 
Department via the NPRC stating that its archives fail to 
establish service for the appellant's deceased husband.  In 
its statement, NPRC considered the copy of the Affidavit of 
Philippine Army Personnel submitted by the appellant in 
January 2003 indicating her deceased husband served in units 
of the Philippine Army other than the one for which the 
initial service department requests were conducted and also 
listing a birth date different than the one for which both 
prior service department requests were conducted.  The 
January 2008 NPRC letter effectively confirms the reports of 
the service department in February and June 1988, which 
reported that a search of records revealed that the 
appellant's deceased husband had no recognized service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the United States 
Armed Forces.  This verification is binding on VA such that 
VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet App. 530, 532 (1992); see Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).  

Certifications of service submitted by the appellant that 
were prepared and issued by Philippine agencies cannot be 
accepted as proof of military service with the United States 
Armed Forces.  As noted above, the Court has held that 
findings by the United States Service Department verifying an 
individual's military service are binding on VA for purposes 
of establishing service in the United States Armed Forces, 
and the appellant has been informed of this essential fact.  
VA is without authority to override, overrule or alter the 
determination of the relevant service department.  
38 U.S.C.A. § 7104(c).  Accordingly, there is no legal basis 
for the appellant to be awarded eligibility for VA benefits.  
The appellant's application for VA benefits therefore must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Basic eligibility for VA benefits is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


